DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 01/05/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1 and 3-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gu et al. (PG Pub 2019/0019807; hereinafter Gu).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

    PNG
    media_image1.png
    637
    1031
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 8A provided above, Gu teaches a  semiconductor device comprising: a lower structure 103; a stacked structure (annotated “stacked structure” in Fig. 8A above) disposed in a first region MC and a second region CA and on the lower structure (see Fig. 8A), the stacked structure including gate patterns GE stacked in a vertical direction (z-direction), perpendicular to an upper surface of the lower structure (annotated “103-upper” in  Fig. 8A), the stacked structure having a stepped shape in the second region (see Fig. 8A); and vertical channel structures VS disposed on the lower structure and penetrating through the gate patterns of the stack structure in the first region (see Fig. 8A), 
wherein the stepped shape of the stacked structure includes a first downwardly stepped region (annotated “1st down step” in Fig. 8A above), a first cliff region (annotated “1st cliff” in Fig. 8A above), a first upwardly stepped region (annotated “1st up step” in Fig. 8A above), a second cliff region (annotated “2nd cliff” in Fig. 8A above), a second downwardly stepped region (annotated “2nd down step” in Fig. 8A above) that are sequentially arranged in the second region in a first direction (x-direction), and 
wherein an upper end of the first upwardly stepped region is substantially at the same level as an upper region of the first cliff region (see Fig. 8A).
Regarding claim 3, refer to the Examiner’s mark-up of Fig. 8A provided above, Gu teaches the first upwardly stepped region (annotated “1st up step” in Fig. 8A above) is at a lower level than the first downwardly stepped region (annotated “1st down step” in Fig. 8A above) (see Fig. 8A).
Regarding claim 4, refer to the Examiner’s mark-up of Fig. 8A provided above, Gu teaches the second downwardly stepped region (annotated “2nd down step” in Fig. 8A above) is at a lower level than the first upwardly stepped region (annotated “1st up step” in Fig. 8A above) (see Fig. 8A).
Regarding claim 5, refer to the Examiner’s mark-up of Fig. 8A provided above, Gu teaches the first downwardly stepped region (annotated “1st up step” in Fig. 8A above) is lowered in a unit of a first height (the height between the top GE to the 2nd GE).
Regarding claim 6, refer to the Examiner’s mark-up of Fig. 8A provided above, Gu teaches
the first upwardly stepped region (annotated “1st up step” in Fig. 8A above) is raised in a unit of the first height (the height between the top GE to the 2nd GE) (see Fig. 8A).

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Lee et al. (PG Pub 2019/0043880) teaches a three-dimensional semiconductor device.
	b. Hwang et al (PG Pub 2018/0358372) teaches a semiconductor memory device.
	c. Lee (PG Pub 2017/0345844) teaches a semiconductor device.

Allowable Subject Matter
3.	Claims 2 and 7-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 2, a slope of each of the first cliff region and the second cliff region is steeper than a slope of each of the first downwardly stepped region, the first upwardly stepped region and the second downwardly stepped region.
Claim 7 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 7, one of the gate patterns has a first thickness, and wherein the first height is greater than three times of first thickness.
Claim 8 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 8, the first cliff region has a second height, and wherein the second height is greater than two times of the first height.  Claim 9 would be allowable, because it depends on allowable claim 8.
Claim 10 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 10, one of the gate patterns has a first thickness, and wherein the first height is greater than three times of first thickness. Claims 11-18 would be allowable, because it depends on allowable claim 10.
Claim 19 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 19, the lower structure includes a first substrate, a peripheral circuit structure on the first substrate, and a second substrate on the peripheral circuit structure, and wherein the vertical channel structures contacts the second substrate.
Claim 20 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 20, gate contact plugs, wherein the first downwardly stepped region, the first upwardly stepped region and the second downwardly stepped region includes gate pads of the gate patterns, and wherein the gate contact plugs contacts the gate pads.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA A SYLVIA/Examiner, Art Unit 2895                                                                                                                                                                                                        
/KYOUNG LEE/Primary Examiner, Art Unit 2895